      Case: 1:19-cv-01181-CAB Doc #: 14 Filed: 07/24/19 1 of 4. PageID #: 112



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 FALENCIA A. FAIR                                    :
                                                     :
                  Plaintiff,                         :
                                                            Case No. 1:19-cv-01181
                                                     :
         v.                                          :      Judge Christopher Boyko
                                                     :
 AT&T TELEHOLDINGS, INC., et al.,
                                                     :
                  Defendants.                        :
                                                     :
                                                     :

   DEFENDANTS’ REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS AND
                 BRIEF IN OPPOSITION TO REMAND

        Defendants The Ohio Bell Telephone Company, Victoria Green, Lashon Borom,

Brook Cisneros, Janice King, and Sedgwick Claims Management Services, Inc.

(collectively, “Defendants”), submit this brief pursuant to the Court’s June 10, 2019

Order. (ECF No. 12).

        Plaintiff filed this action on April 23, 2019, in the Court of Common Pleas,

Cuyahoga County, Ohio. 1 On May 22, 2019, Defendants removed the lawsuit to this

Court on the basis of federal question jurisdiction because Plaintiff’s Complaint asserts

claims solely under federal law – Title VII, the Americans with Disabilities Act, and the

Age Discrimination in Employment Act. (ECF No. 1). On May 24, 2019, Defendants filed



1 This is Plaintiff’s second lawsuit against Defendants. In her first lawsuit, Case No. 1:16-CV-0186-CAB,

Plaintiff initiated the lawsuit and then refused to participate in discovery – the case languished for nearly
three years largely due to Plaintiff’s delay tactics. Plaintiff was represented by counsel during a portion of
this three-year period, but her attorney filed a motion to withdraw as counsel for cause, which the Court
granted. Plaintiff sought leave of court to dismiss her lawsuit without prejudice, and the Court granted
Plaintiff’s motion over Defendants’ objections.
     Case: 1:19-cv-01181-CAB Doc #: 14 Filed: 07/24/19 2 of 4. PageID #: 113



a Motion to Dismiss under Fed. R. Civ. P. 12(b)(6) because Plaintiff’s Complaint fails to

assert any claim for which relief can be granted. (ECF No. 4). In response, Plaintiff filed

a “Memorandum in Opposition to Post Removal” and a “Motion to Strike Any

Motions/Post-Removal” on May 29, 2019. (ECF Nos. 6-7). Interpreting these motions as

a motion to remand, Defendants filed on June 6, 2019 their Brief in Opposition to

Plaintiff’s Motion to Remand and Motion to Strike. (ECF No. 9). On June 10, 2019 this

Court issued an order that (1) granted Plaintiff leave to file by July 10, 2019 a motion

setting forth arguments and legal authorities in support of remand and in opposition to

Defendants’ Motion to Dismiss; and (2) granted Defendants leave to file a combined brief

in opposition to remand and in support of their Motion to Dismiss. (ECF No. 12). On

June 28, 2019, Plaintiff filed with the Court a motion for appointment of counsel.

       Plaintiff did not file a motion to remand or oppose Defendants’ Motion to Dismiss

by the Court’s July 10 deadline (or at all). Accordingly, and for the reasons set forth in

Defendants’ Motion to Dismiss (ECF No. 4) and Brief in Opposition to Remand (ECF No.

9), Defendants respectfully request that the Court dismiss Plaintiff’s lawsuit with

prejudice in its entirety.
    Case: 1:19-cv-01181-CAB Doc #: 14 Filed: 07/24/19 3 of 4. PageID #: 114



                                         Respectfully submitted,



                                         /s/ Amy Ryder Wentz
                                         Amy Ryder Wentz (0081517)
                                         Christian McFarland (0097756)
                                         LITTLER MENDELSON, P.C.
                                         1100 Superior Avenue, 20th Floor
                                         Cleveland, OH 44114
                                         Telephone: 216.696.7600
                                         Facsimile: 216.696.2038
                                         awentz@littler.com
                                         cmcfarland@littler.com

                                         Attorneys for Defendants
July 24, 2019
                                         THE OHIO BELL TELEPHONE
                                         COMPANY (MISTAKENLY NAMED
                                         “AT&T TELEHOLDINGS, INC.”),
                                         VICTORIA GREEN, LASHON BOROM,
                                         BROOKE CISNEROS, JANICE KING,
                                         AND SEDGWICK CLAIMS
                                         MANAGEMENT SERVICES, INC.
     Case: 1:19-cv-01181-CAB Doc #: 14 Filed: 07/24/19 4 of 4. PageID #: 115



                               CERTIFICATE OF SERVICE

       I hereby certify that on July 24, 2019, a copy of the foregoing Defendants’ Reply Brief

in Support of Motion to Dismiss and Brief in Opposition to Remand was filed electronically.

Notice of this filing will be sent to all parties by operation of the Court's electronic filing

system. Parties may access this filing through the Court's system.



                                                /s/ Amy Ryder Wentz
                                                Amy Ryder Wentz

                                                One of the Attorneys for Defendants
